Citation Nr: 1749907	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issue on appeal, along with entitlement to service connection for bilateral hearing loss, was originally before the Board in August 2014.  At that time, the Board denied an increased rating prior to December 18, 2013, and remanded the claim with respect to the period thereafter with instruction to obtain outstanding treatment records and schedule the Veteran for another VA examination.  The relevant VA records were obtained and a VA examination was conducted in July 2015.  Additionally, a September 2015 rating decision granted service connection for bilateral hearing loss, and that issue is no longer before the Board.  With respect to the period prior to December 18, 2013, the Veteran appealed the Board's August 2014 denial to the United States Court of Appeal for Veterans Claims (Court), which vacated and remanded the denial in September 2015 memorandum decision.  In February 2016, the Board remanded the increased rating issue for the entirety of the appeal period with instruction to obtain an adequate opinion from the VA examiner.  Such an opinion was obtained from the VA examiner in April 2016.  The Board again denied the Veteran's claim in a May 2017 decision.  The Veteran again appealed to the Court, which vacated the decision in an October 2017 order granting a joint motion for remand (JMR).  The issue is therefore once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR instructs that the Veteran's July 2015 VA examination in conjunction with the April 2016 addendum was inadequate and that remand is necessary for another examination.  Specifically, the JMR instructs that (1) the examiner did not indicate whether range of motion measurements were obtained on active or passive motion or during weight-bearing or nonweight-bearing, and (2) the examiner neither opined as to additional functional impairment during flare-ups in terms of range of motion loss nor gave an adequate explanation as to why such an opinion could not be provided.  Remand is therefore necessary to cure these deficiencies identified by the JMR. 

The JMR further instructs that the Board address the applicability of Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this decision, the Court held that, as a matter of law, "direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion."  The July 2015 VA examination report states that the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up because the Veteran "was not examined during a flare-up."  On remand, a more detailed explanation is necessary.  The examiner must discuss any inability to provide such an opinion in the context of the severity, frequency, duration, or functional loss manifestations of flare-ups as reported by the Veteran or as evident in his treatment records.  If such information is insufficient to allow for an opinion, the examiner must explain why in the context of these facts and not merely state that the Veteran did not experience a flare-up during the examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his right ankle disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

Specifically, the examiner must (1) indicate that range of motion measurements were obtained on active and passive motion and during weight-bearing and nonweight-bearing, and (2) opine as to additional functional impairment during flare-ups in terms of range of motion loss or give an adequate explanation as to why such an opinion cannot be provided.  Any inability to provide such an opinion must be explained in the context of the severity, frequency, duration, or functional loss manifestations of flare-ups as reported by the Veteran or as evident in his treatment records.  If such information is insufficient to allow for an opinion, the examiner must explain why in the context of these facts and not merely state that the Veteran did not experience a flare-up during the examination.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



